internal_revenue_service number release date index number -------------------------------------------------------- ----------------------------------------------- ----------------------- ------------------------------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-121328-17 date date legend taxpayer date1 date date3 date4 date5 date6 date7 acquirer shareholder x -------------------------------------------------------------- ---------------------------- ----------------- ---------------------------- ------------------- ------------------------ ------------------------ ---------------------- ----------------- ------------------------------------- -------------------------- -------------------------------------------------------------- ------------------------------------------------ plr-121328-17 y dollar_figurea tax preparer tax preparer2 accountant dear --------------- ------------------------------------- ----------------- --------------------------- -------------------------- ---------------- this is in response to a letter dated date1 requesting an extension of time to file a safe- harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees for the short taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer is a corporation that was the parent of an affiliated_group_of_corporations that elected to file consolidated federal_income_tax returns until date2 on date2 acquirer acquired with cash all of the outstanding_stock of taxpayer the acquisition involved acquirer taxpayer and shareholder the sole shareholder of taxpayer at the time of the acquisition as a result of the acquisition acquirer became the new parent_corporation and taxpayer’s consolidated_group terminated however the subsidiaries of taxpayer remained subsidiaries of taxpayer following the acquisition taxpayer paid fees to x to serve as a financial advisor in the process of investigating or otherwise pursuing the acquisition taxpayer also paid fees to y to serve as a transaction advisor in the process of investigating or otherwise pursuing the acquisition the fees paid to x and y totaling dollar_figurea are the fees that taxpayer treats as success- based fees for purposes of this request taxpayer paid the fees at closing from the proceeds of the acquisition in preparing taxpayer’s tax_return for the short taxable_year ending date2 taxpayer advised tax preparer that taxpayer decided to make the safe_harbor election pursuant to revproc_2011_29 to treat percent of the success-based fees as amounts that do not facilitate the acquisition the tax_return with an extension was filed timely and treated the success-based fees consistently with the making of an election under rev plr-121328-17 proc however tax preparer failed to attach the required election statement to taxpayer’s original federal tax_return for the short taxable_year ending date2 in date3 accountant in performing a reconciliation of taxpayer’s taxable_income to taxpayer’s financial reporting records noticed that the required election statement under revproc_2011_29 was not attached to taxpayer’s tax_return for the short taxable_year ending date2 on date4 accountant contacted tax preparer2 of tax preparer to inquire about the safe_harbor election statement at this time tax preparer realized that it failed to include the safe_harbor election statement with taxpayer’s tax_return for the short taxable_year ending date2 on date5 tax preparer2 contacted taxpayer regarding the failure to include the safe_harbor election statement with the taxpayer’s tax_return for the short taxable_year ending date2 and recommended that taxpayer file this request on date6 taxpayer requested that tax preparer prepare this request for an extension of time to file the election statement required by revproc_2011_29 under sec_301_9100-1 and sec_301 taxpayer represents that taxpayer paid_or_incurred success-based fees of dollar_figurea as defined by sec_1_263_a_-5 of the income_tax regulations and that the acquisition by acquirer was a covered transaction as defined by sec_1 a - e in a notice dated date7 taxpayer was notified by the internal_revenue_service that its tax_return for the short taxable_year ending date2 was selected for examination at the time of the filing of this private_letter_ruling request the examination had not yet begun taxpayer filed this request before the failure to make the election was discovered by the internal_revenue_service law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or plr-121328-17 otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success- based fee is presumed to facilitate the transaction and therefore must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success- based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 costs that must be capitalized and activities that do not facilitate the transaction costs that may be deducted if the taxpayer treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and thus may be deducted capitalizes the remaining amount of the success-based_fee as an amount which does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success- based fee amounts that are deducted and capitalized pursuant to the safe_harbor election sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of plr-121328-17 sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file a safe_harbor election for success-based fees under revproc_2011_29 for its taxable_year ending date2 plr-121328-17 the ruling contained in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to taxpayer’s classification of its costs as success-based fees or whether the acquisition of taxpayer by acquirer is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the appropriate operating division director this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely ______________________________ bridget e tombul branch chief branch office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes cc
